ORDER
Esteban Alvarez sued the City of Chicago and two Chicago police officers for false arrest, excessive force, and malicious prosecution. See 42 U.S.C. § 1983. After a trial, where Alvarez was represented by counsel, a jury ruled for the defendants.
Alvarez’s pro se brief on appeal is difficult to understand and may even run afoul of a Federal Rule of Appellate Procedure because it lacks a statement of facts with citations to the record. See Fed. R.App. P. 28(a)(7). But based on a liberal construction of his filings see Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001), including his notice of appeal and reply brief, we understand him to attack the jury’s verdict as contrary to the weight of the evidence. Alvarez, however, has not supplied a transcript of the trial proceedings to support his claim, thus leaving us without a basis to evaluate the evidence or meaningfully review his claim; the claim is therefore forfeited. See Fed. R.App. P. 10(b)(2); Morisch v. United States, 653 F.3d 522, 529 (7th Cir.2011); RK Co. v. See, 622 F.3d 846, 853 (7th Cir.2010).
DISMISSED.